DETAILED ACTION
	This Office Action is in response to an amendment filed 12/18/2020 and supplemental amendment filed 01/13/2021.
	Claims 1-5, 8-12, 14 and 16-19 are pending.
Claims 7 and 15 were cancelled.
	Claims 1, 12 and 19 are independent claims

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck et al. (hereinafter Stuntebeck, U.S. Patent Application Publication No. 2016/0292441 A1, filed 03/30/2015, published 10/06/2016) in view of Pendergast et al. (hereinafter Pendergast, U.S. Patent Application Publication No. 2009/0019379 A1, filed 04/24/2008, published 01/15/2009).
In regard to independent claim 1, Stuntebeck
A method of providing an extract document from a source document, said source document being a classified document (at least Abstract; p. 1, [0009]-[0010] [Wingdings font/0xE0] Stuntebeck teaches) a system for limiting access to restricted content (e.g. such as one might find in a classified document) by identifying said restricted content (either manually or automatically) and redacting (e.g. extracting) said restricted content from the document to produce a redacted (extract) document); the original or source document remains unamended), said method comprising the steps of:
a) providing said source document in a computer readable format (at least pp. 5-6, [0055]-[0057]; Figures 1-2 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133),
b) selecting at least one item from said source document (at least pp. 5-6, [0055]-[0060]; Figures 1-3 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. The user interface 200 includes multiple user selection regions 203a-203h which indicate portions of the data file 129 that the user has specified as being restricted content 133. The multiple user selection regions 203a-203h are generated by the user highlighting text (e.g. at least one item) using an input device of the client device 106. Once highlighted (e.g. identified), the user selects a button 206 which creates a redacted data file 139 from the data file 129. Here, the source document corresponds to Stuntbeck’s data file 129, where Stuntbeck’s redacted data file 139 is a copy or “replica” of Stuntbeck’s data file 129),
c) establishing an identifying data set to identify said at least one item that has been selected (at least pp. 6-7, [0057], [0067]; Figures 2-5 [Wingdings font/0xE0] Stuntebeck teaches that the restricted content 133 can be stored separately from the redacted data file 136 such that it is inaccessible to the file renderer 143 until the file renderer 143 unlocks the restricted content 133, for example, after a compliance check. That is, Stuntebeck establishes an identifying data set),
Stuntebeck fails to explicitly teach:
d) validating said at least one item that has been selected,
e) providing the extract document in a fixed machine-readable format by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated.
However, Pendergast teaches:
d) validating said at least one item that has been selected (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)),
e) providing the extract document in a fixed machine-readable format by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review 
Stuntebeck further teaches:
wherein said identifying data set by means of which at least one item that has been selected or validated is identified, is stored together with a source document identification (at least pp. 6-7, [0057], [0067]; Figures 2-5 [Wingdings font/0xE0] Stuntebeck teaches that the restricted content 133 can be stored separately from the redacted data file 136 such that it is inaccessible to the file renderer 143 until the file renderer 143 unlocks the restricted content 133, for example, after a compliance check. That is, Stuntebeck establishes an identifying data set).
wherein said source document remains unamended (at least pp. 5-6, [0055]-[0060]; Figures 1-3 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. The user interface 200 includes multiple user selection regions 203a-203h which indicate portions of the data file 129 that the user has specified as being restricted content 133. The multiple user selection regions 203a-203h are generated by the user highlighting text (e.g. at least one item) using an input device of the client device 106. Once highlighted (e.g. identified), the user selects a button 206 which creates a redacted data file 139 from the data file 129. Here, the claimed source document Stuntbeck’s data file 129, where Stuntbeck’s redacted data file 139 is a copy or “replica” of Stuntbeck’s data file 129), and
Stuntebeck fails to explicitly teach:
wherein said irreversible conversion according to step e) comprises conversion of the source document being in an intermediate extract version with the at least one item that has been validated masked off into an image document.
However, Pendergast teaches:
wherein said irreversible conversion according to step e) comprises conversion of the source document being in an intermediate extract version with the at least one item that has been validated masked off into an image document (at least p. 3, [0053]; p. 4, [0066]; Fig. 15B [Wingdings font/0xE0] Pendergast teaches the generation of a new non-searchable black and white redacted PDF image; at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to dependent claim 2, Stuntebeck teaches:
steps b) and c) are repeated for said source document, before step d) is performed for the source document in its entirety (at least pp. 6-7, [0057], [0067]; Figures 2-5 [Wingdings font/0xE0] Stuntebeck teaches that the restricted content 133 can be stored separately from the redacted data file 136 such that it is inaccessible to the file renderer 143 until the file renderer 143 unlocks the restricted content 133, for example, after a compliance check. That is, Stuntebeck establishes an identifying data set).

In regard to dependent claim 3, Stuntebeck fails to explicitly teach:
step d) of validating said at least one item that has been selected comprises acknowledging the at least one selected item or rejecting the at least one item that has been selected.
However, Pendergast
step d) of validating said at least one item that has been selected comprises acknowledging the at least one selected item or rejecting the at least one item that has been selected (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see p. 3, [0053]; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to dependent claim 4, Stuntebeck fails to explicitly teach:
step b) and step c) are repeated subsequent to step d) and prior to step e).
However, Pendergast teaches:
step b) and step c) are repeated subsequent to step d) and prior to step e) (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see p. 3, [0053]; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to dependent claim 5, Stuntebeck fails to explicitly teach:
step e) of providing the extract document by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated comprises: masking in the extract document said at least one item that has been validated.
However, Pendergast teaches:
step e) of providing the extract document by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated comprises: masking in the extract document said at least one item that has been validated (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to dependent claim 8, Stuntebeck teaches:
said source document is provided as a text document (at least pp. 5-6, [0055]-[0057]; Figures 1-2 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. Data files 129 also include spreadsheet files, PDF files, digital image files, and multimedia files).

In regard to dependent claim 9, Stuntebeck teaches:
said at least one item that has been selected from said source document may be one of: a word, a plurality of words in sequence, a paragraph, a box and combinations of the above (at least pp. 5-6, [0055]-[0060]; Figures 2-3 [Wingdings font/0xE0] Stuntebeck teaches multiple user selection regions 203a-203h that indicate portions of the data file 129 that the user has specified (e.g. by highlighting with a mouse) as being restricted content 133. Fig. 2 indicates that the highlighted portions include at least a plurality of words in a sequence (see 203a, 203b, 203c, 203g, and 203h)).

In regard to dependent claim 10, Stuntebeck teaches:
said box may comprise a picture, an image, a drawing, a diagram or a word (at least pp. 5-6, [0055]-[0060]; Figures 2-3 [Wingdings font/0xE0] Stuntebeck teaches multiple user selection regions 203a-203h that indicate portions of the data file 129 that the user has specified (e.g. by highlighting with a mouse) as being restricted content 133. Fig. 2 indicates that the highlighted portions include at least a plurality of words in a sequence (see 203a, 203b, 203c, 203g, and 203h). Data files 129 also include spreadsheet files, PDF files, digital image files, and multimedia files).

In regard to dependent claim 11, Stuntebeck teaches:
said step b) of selecting at least one item from said source document is facilitated by one of: aa) using a focusing functionality using e.g. OCR recognition, or bb) marking a plurality of words, a paragraph and/or a document area (at least pp. 5-6, [0055]-Stuntebeck teaches a user specifying, by highlighting (marking), selection regions 203a-203h indicating portions of the data file 129 that the user has specified as being restricted content 133).

In regard to independent claim 12, Stuntebeck teaches:
A system for providing an extract document from a source document, said source document being a classified document (at least Abstract; p. 1, [0009]-[0010] [Wingdings font/0xE0] Stuntebeck teaches) a system for limiting access to restricted content (e.g. such as one might find in a classified document) by identifying said restricted content (either manually or automatically) and redacting (e.g. extracting) said restricted content from the document to produce a redacted (extract) document); the original or source document remains unamended), comprising:
a computer apparatus (see Stuntebeck at least p. 2, [0023]; p. 8, [0077]-[0083]; Fig. 1);
a display apparatus (see Stuntebeck at least p. 2, [0023]; p. 8, [0077]-[0083]; Fig. 1); and
an input apparatus see Stuntebeck at least p. 2, [0023]; p. 8, [0077]-[0083]; Fig. 1), wherein the computer apparatus is configured to:
- display said source document on said display apparatus (at least pp. 5-6, [0055]-[0057]; Figures 1-2 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133),
- facilitate at least one item from said source document to be selected in a manner without amending the source document in part via the input apparatus (at least pp. 5-6, [0055]-[0060]; Figures 1-3 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. The user interface 200 includes multiple user selection regions 203a-203h which indicate portions of the data file 129 that the user has specified as being restricted content 133. The multiple user selection regions 203a-203h are generated by the user highlighting text (e.g. at least one item) using an input device of the client device 106. Once highlighted (e.g. identified), the user selects a button 206 which creates a redacted data file 139 from the data file 129. Here, the claimed source document corresponds to Stuntbeck’s data file 129, where Stuntbeck’s redacted data file 139 is a copy or “replica” of Stuntbeck’s data file 129),
- establish an identifying data set to identify said at least one item that has been selected (at least pp. 6-7, [0057], [0067]; Figures 2-5 [Wingdings font/0xE0] Stuntebeck teaches that the restricted content 133 can be stored separately from the redacted data file 136 such that it is inaccessible to the file renderer 143 until the file renderer 143 unlocks the restricted content 133, for example, after a compliance check. That is, Stuntebeck establishes an identifying data set);
Stuntebeck fails to explicitly teach:
- facilitate a validation process of said at least one item that has been selected in part via the input apparatus, and
- provide the extract document in a fixed machine-readable format upon a completed validation process by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated, and
However, Pendergast teaches:
- facilitate a validation process of said at least one item that has been selected in part via the input apparatus (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)), and
- provide the extract document in a fixed machine-readable format upon a completed validation process by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.
Stuntebeck further teaches:
wherein said system is configured for storing said identifying data set by means of which said at least one item that has been selected and/or validated is identified, together with a source document identification (at least pp. 6-7, [0057], [0067]; Figures 2-5 [Wingdings font/0xE0] Stuntebeck teaches that the restricted content 133 can be stored separately from the redacted data file 136 such that it is inaccessible to the file renderer 143 until the file renderer 143 unlocks the restricted content 133, for example, after a compliance check. That is, Stuntebeck establishes an identifying data set),
wherein said source document remains unamended (at least pp. 5-6, [0055]-[0060]; Figures 1-3 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. The user interface 200 includes multiple user selection regions 203a-203h which indicate portions of the data file 129 that the user has specified as being restricted content 133. The multiple user selection regions 203a-203h are generated by the user highlighting text (e.g. at least one item) using an input device of the client device 106. Once highlighted (e.g. identified), the user selects a button 206 which creates a redacted data file 139 from the data file 129. Here, the claimed source document corresponds to Stuntbeck’s data file 129, where Stuntbeck’s redacted data file 139 is a copy or “replica” of Stuntbeck’s data file 129), and
Stuntebeck fails to explicitly teach:
wherein said system is configured to perform said irreversible conversion by a conversion of the source document into an image document, wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item, that has been validated, masked off.
However, Pendergast teaches:
wherein said system is configured to perform said irreversible conversion by a conversion of the source document into an image document (at least p. 3, [0053]; p. 4, [0066]; Fig. 15B [Wingdings font/0xE0] Pendergast teaches the generation of a new non-searchable black and white redacted PDF image), wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item, that has been validated, masked off (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see p. 3, [0053]; Fig. 3)).
Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to claim 14, claim 14 merely recites a system for providing an extract document from a source document using a method according to claim 11. Thus, Stuntebeck in view of Pendergast teaches every limitation of claim 14, and provides proper motivation, as indicated in the rejection of claim 11.

In regard to dependent claim 16, Stuntebeck in view of Pendergast teaches:
One or more non-transitory computer readable media having executable instructions stored thereon that, when executed by a suitable computer system, cause the computer system to perform the method of claim 1 (please refer to the rejection of independent claim 1 above).

In regard to dependent claim 17, Stuntebeck fails to explicitly teach:
the irreversible conversion according to step e) comprising conversion of the source document in the intermediate extract version into an image document is followed by a conversion into a portable document format.
However, Pendergast
the irreversible conversion according to step e) comprising conversion of the source document in the intermediate extract version into an image document is followed by a conversion into a portable document format (at least p. 3, [0053]; p. 4, [0066]; Fig. 15B [Wingdings font/0xE0] Pendergast teaches the generation of a new non-searchable black and white redacted PDF image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to dependent claim 18, Stuntebeck fails to explicitly teach:
the system that is configured for performing the irreversible conversion by a conversion of the source document in the intermediate extract version into an image document, furthermore is configured for performing a subsequent conversion into a portable document format.
However, Pendergast teaches:
the system that is configured for performing the irreversible conversion by a conversion of the source document in the intermediate extract version into an image document, furthermore is configured for performing a subsequent conversion into a portable document format (at least p. 3, [0053]; p. 4, [0066]; Fig. 15B [Wingdings font/0xE0] Pendergast teaches the generation of a new non-searchable black and white redacted PDF image).
Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

In regard to independent claim 19, Stuntebeck teaches:
A system for providing an extract document from a source document, said source document being a classified document (at least Abstract; p. 1, [0009]-[0010] [Wingdings font/0xE0] Stuntebeck teaches) a system for limiting access to restricted content (e.g. such as one might find in a classified document) by identifying said restricted content (either manually or automatically) and redacting (e.g. extracting) said restricted content from the document to produce a redacted (extract) document); the original or source document remains unamended), comprising:
a computer apparatus (see Stuntebeck at least p. 2, [0023]; p. 8, [0077]-[0083]; Fig. 1);
a display apparatus (see Stuntebeck at least p. 2, [0023]; p. 8, [0077]-[0083]; Fig. 1); and
an input apparatus (see Stuntebeck at least p. 2, [0023]; p. 8, [0077]-[0083]; Fig. 1), wherein the computer apparatus is configured to:
display said source document on said display apparatus (at least pp. 5-6, [0055]-[0057]; Figures 1-2 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133),
facilitate at least one item from said source document to be selected in a manner without amending the source document in part via the input apparatus (at least pp. 5-6, [0055]-[0060]; Figures 1-3 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. The user interface 200 includes multiple user selection regions 203a-203h which indicate portions of the data file 129 that the user has specified as being restricted content 133. The multiple user selection regions 203a-203h are generated by the user highlighting text (e.g. at least one item) using an input device of the client device 106. Once highlighted (e.g. identified), the user selects a button 206 which creates a redacted data file 139 from the data file 129. Here, the claimed source document corresponds to Stuntbeck’s data file 129, where Stuntbeck’s redacted data file 139 is a copy or “replica” of Stuntbeck’s data file 129),
establish an identifying data set to identify said at least one item that has been selected (at least pp. 6-7, [0057], [0067]; Figures 2-5 [Wingdings font/0xE0] Stuntebeck teaches that the restricted content 133 can be stored separately from the redacted data file 136 such that it is inaccessible to the file renderer 143 until the file renderer 143 unlocks the restricted content 133, for example, after a compliance check. That is, Stuntebeck establishes an identifying data set),
Note: the “validation process” is where a supervisor reviews/approves the user’s selection (see p. 12, line 20-21 of Original Specification)

Stuntebeck fails to explicitly teach:
facilitate a validation process of said at least one item that has been selected in part via the input apparatus;
provide the extract document in a fixed machine-readable format upon a completed validation process by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated, and
wherein said extract document in a fixed machine-readable format is non-editable to reveal previous or historic information.
However, Pendergast teaches:
facilitate a validation process of said at least one item that has been selected in part via the input apparatus (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)).
provide the extract document in a fixed machine-readable format upon a completed validation process by performing an irreversible conversion of said source document, based on said source document and said identifying data set for said at least one item that has been validated, wherein said extract document in a fixed machine-readable format is non-editable to reveal previous or historic information (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the current redactions in the document to a processing queue to be “burned in” (see [p. 3, 0053]; Fig. 3)),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.
Stuntebeck further teaches:
wherein said source document remains unamended (at least pp. 5-6, [0055]-[0060]; Figures 1-3 [Wingdings font/0xE0] Stuntebeck teaches a user interface 200 of a file editor 139 rendered on a client device 106 for displaying a data file 129 (e.g. a word processing document); the WP document containing a mix of unrestricted and restricted content 133. The user interface 200 includes multiple user selection regions 203a-203h which indicate portions of the data file 129 that the user has specified as being restricted content 133. The multiple user selection regions 203a-203h are generated by the user highlighting text (e.g. at least one item) using an input device of the client device 106. Once highlighted (e.g. identified), the user selects a button 206 which creates a redacted data file 139 from the data file 129. Here, the claimed source document corresponds to Stuntbeck’s data file 129, where Stuntbeck’s redacted data file 139 is a copy or “replica” of Stuntbeck’s data file 129)
Stuntebeck
wherein said system is configured to perform said irreversible conversion by a conversion of the source document into an image document, wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item that has been validate, masked off.
However, Pendergast teaches:
wherein said system is configured to perform said irreversible conversion by a conversion of the source document into an image document (at least p. 3, [0053]; p. 4, [0066]; Fig. 15B [Wingdings font/0xE0] Pendergast teaches the generation of a new non-searchable black and white redacted PDF image), wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item that has been validate, masked off (at least pp. 2-3, [0039]-[0046]; [0050], [0053]; Figures 3, 7, 11 [Wingdings font/0xE0] Pendergast teaches a web-based system for the selective redaction of stored documents (e.g. legal documents). The system provides a Redaction Mode tab 22 that allows a user to add redactions by clicking an Add Redaction hyperlink 30 or edit existing redactions by clicking an Edit Redactions hyperlink 34. Redactions may be cleared by clicking on a “clear page” button 54. Multiple different versions of a redacted document(s) may be saved. Redactions added to a document are not finalized by the system until the user clicks the Exit button 64 (see Fig. 7). The system sends the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pendergast with those of Stuntebeck as both inventions are related to aspects of performing redactions of copies or versions of original or source documents. Adding the teaching of Pendergast provides Stuntebeck with the ability to review and make changes to redactions made to the document before finalization of the document into an un-editable document image.

Response to Arguments
Regarding the previous rejections of independent claims 1, 12 and 19, Applicant has amended each of these claims to add the following limitations:
Claim 1:
wherein said source document remains unamended, and
wherein said irreversible conversion according to step e) comprises conversion of the source document being in an intermediate extract version with the at least one item that has been validated masked off into an image document.

Claim 12
wherein said source document remains unamended, and
wherein said system is configured to perform said irreversible conversion by a conversion of the source document into an image document, wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item, that has been validated, masked off.

Claim 19:
wherein said source document remains unamended, and
wherein said system is configured to perform said irreversible conversion by a conversion of the source document into an image document wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item, that has been validated, masked off.

In each of these amendments, underlining represents amendments made 12/18/2020 and bolding indicates amendments made 01/13/2021):

Regarding the prior art of Zernik and Black. These references have been withdrawn in favor of newly identified references of Stuntebeck et al. (US 2016/0292441) and Pendergast et al. (US 2009/0019379). Therefore, arguments referencing the prior arts of Zernik and Black are moot.

The Examiner notes that the subject matter recited in former claim 15 and incorporated into claim 19 appears to be described in the original specification at p. 12, lines 13-18; page 13, lines 12-20, and 28-32; and Figure 2.

Based on the current wording of the claim amendment however, the phrase “wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item, that has been validated, masked off” suggests that the source document is in fact modified rather than being unmodified? Below are lines 12-20 from page 13 of the Original Specification.

Further, a save functionality 8 is shown, whereby it is possible in connection with each step to save the work already performed, e.g. the markings of the selected items in the document can be saved using this save functionality. By this save functionality the source document remains unamended, but e.g. data for identifying the marked items are saved in an intermediate or temporary file together with an identification of the source document. When the work is resumed, the respective source document is reloaded together with the intermediate or temporary file containing the data for identifying the marked items. The work can be resumed at the same step as where it was saved, but in essence it may be resumed at any of the steps 2, 3 and 4.

The phrase “intermediate extract version” appears to refer to a separate temporary file containing data for identifying the marked items are saved in an intermediate or temporary file together with an identification of the source document which does not include the source document.
The Examiner would suggest further clarification of this feature in the amended claim limitation originating in claim 15 now cancelled.

In addition, for at least the following reasons, a person of ordinary skill in the art would not have been motivated to combine Zernik and Black to achieve the claimed method and system recited in claims 1 and 12, and there would have been no reasonable expectation of success from any such combination.

This argument is rendered moot in view of the new rejections set forth above.

Regarding the prior art of Rebstock et al. (US 2009/0089663 A1) and the rejection of dependent claim 15, as well as discussion during an Interview,
Zernik and Black fail to teach that

“said system is configured to perform said irreversible conversion by a conversion of the source document into an image document, wherein said source document prior to the conversion is in an intermediate extract version and with the at least one item, that has been validated, masked off.”

Applicant argues that: similar to Zernik and Black, the source document in Rebstock is changed.
During the interview, the Examiner cited paragraph [0086] (reproduced below) in Rebstock for disclosing scanning the source document and then redacting the scanned document.
According to the Examiner, the source document in Rebstock would remain unamended.
Applicant respectfully disagrees.

[0086] As another event driven redaction, this could comprise scanning of a document by a scanner. Thus, the invention can be used at the "point-of-scan" of an electronic form of a document. The event of scanning could automatically trigger software to redact portions of the scanned image and storage of the redacted image in a memory. Thus, the plug-in or background application could be loaded into the scanner or a server/computer which the scanner is connected to. The redaction process might be totally unseen or unrecognized by the person doing the scanning. Alternatively, the use of the plug-in or background software application for redaction could need at least some user initiation in order to activate.

Applicant argues that [In the invention] The claimed source document is provided “in a computer readable format” (a computer-readable data in a format that can be processed by a computer or in electronic format), as opposed to the hard copy document that is scanned in Rebstock.

Rebstock does not disclose leaving unamended an electronic source document.

Rebstock fails to teach that the “source document remains unamended,” as recited in amended claims 1 and 12, from which the rejected claims 15, 17 and 18 depend indirectly.

The Examiner may have made reference to the wrong paragraph in Rebstock. Paragraph [0087] and Fig. 24 describes scanning or otherwise creating and electronic form of a document (block 110). Here, the “document” is interpreted as an original unredacted (unmodified) document that is scanned in to create an electronic original document. Once scanned, the electronic (i.e. original) document may be stored in unredacted (unmodified) form (block 112) and/or a redacted form of the document can be created (block 114). That is, the document may be stored in both (and or and/or) unredacted and redacted forms.
Thus, the Examiner believes that Rebstock teaches a scenario whereby the “source document remains unamended”, as claimed by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/James H. Blackwell/
01/27/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177